[J-87-2015]
               IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,          :   No. 47 MAP 2015
                                       :
                Appellant              :   Appeal from the Order of the Superior
                                       :   Court at No. 935 MDA 2013 dated April
                                       :   29, 2014 affirming the order of the
          v.                           :   Luzerne County Court of Common
                                       :   Pleas, Criminal Division, at No. CP-40-
                                       :   CR-0003474-2012 dated May 14, 2013.
JOSEPH WALTER DERHAMMER,               :
                                       :   SUBMITTED: October 22, 2015
                Appellee               :


                                  ORDER


PER CURIAM                                              DECIDED: May 25, 2016
    AND NOW, this 25th day of May, 2016, the appeal is dismissed as having been

IMPROVIDENTLY GRANTED.